       Case 1:19-cr-00086-JLS-MJR Document 61 Filed 02/17/21 Page 1 of 2




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

               v.                                                  19-CR-86-JLS

ANTHONY GERACE,

                       Defendant.



                        STATEMENT OF THE GOVERNMENT
                      WITH RESPECT TO SENTENCING FACTORS


       PLEASE TAKE NOTICE that the government hereby adopts all findings of the

Presentence Report with respect to sentencing factors in this action.



       The defendant is required by 18 U.S.C. § 3013 to pay the sum of $100.00 at the time of

sentencing. Immediately after sentencing, the defendant must pay the amount due by

personal check, cashier’s check or certified funds to the United States District Court Clerk.



       It is requested that the Court order that all financial obligations be due immediately.

In the event the defendant lacks the ability to immediately pay the financial obligations in

full, it is requested that the Court set a schedule for payment of the obligations.



       In the event present counsel for the defendant will continue to represent the defendant

after sentencing in regard to the collection of unpaid financial obligation, it is requested that

a letter so advising be sent to:
       Case 1:19-cr-00086-JLS-MJR Document 61 Filed 02/17/21 Page 2 of 2




              Asset Forfeiture/Financial Litigation Unit
              U.S. Attorney’s Office WDNY
              138 Delaware Avenue
              Buffalo, New York 14202

If a letter is not received within ten (10) days of sentencing, the defendant will be directly

contacted regarding collection of the financial obligation(s).



       DATED: Buffalo, New York, February 17, 2021.



                                            JAMES P. KENNEDY, JR.
                                            United States Attorney


                                     BY:    s/BRENDAN T. CULLINANE
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            Western District of New York
                                            138 Delaware Avenue
                                            Buffalo, New York 14202
                                            716/843-5875
                                            Brendan.Cullinane@usdoj.gov




                                               2
